Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/29/2021 has been entered.


Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Dr. Alireza Behrooz at 202 295-6687 on 6/07/2022.

In Claim 1, the preamble phrase “A method for expanding a T cell in a population of isolated cells comprising the T cell and a cell that expresses a CD3,” is replaced with “A method for expanding a first T cell in a population of isolated cells comprising the first T cell and a second T cell that expresses a CD3,”.
In Claim 1, the first sentence of the second paragraph reciting “introducing a nucleic acid encoding a chimeric membrane protein into the T cell” is replaced with “introducing a nucleic acid encoding a chimeric membrane protein into the first T cell”.
In Claim 1, the last sentence of the second paragraph reciting “wherein the chimeric membrane protein is expressed on the surface of the T cell,” is replaced with “wherein the chimeric membrane protein is expressed on the surface of the first T cell,”.
In Claim 1, the phrase in the last paragraph reciting “and expand the T cell by at least 10-fold” is replaced with “and expand the first T cell by at least 10-fold”.


In Claim 12, the phrase “the engineered T cell expands” is replaced with “the first T cell expands”.

Claim 18 is cancelled.

In Claim 31, the phrase “wherein the nucleic acid is introduced into the population of isolated cells comprising T cells by electroporation” is replaced with “wherein the nucleic acid is introduced into the first T cell by electroporation”.


Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 2/15/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Election/Restrictions
4. 	Applicant’s election of the following invention without traverse in the reply filed on 8/30/2018 is acknowledged.  
Group I, claims 1-6, 9, 12-17, 29-32, 34-42, and 51 drawn to a method of expanding a genetically modified T cell. 
Rejoinder
Claims 1-6, 9, 12-17, 29-32, 34-42, and 51 are allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 5/31/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I and III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
However, the restriction between Group I and Group II (claim 18), which is drawn to the expanded cell is maintained. Specifically, claim 18 (Group II) draws to a T cell product that does not necessarily require all the limitations of the allowable process claims. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of expanding a genetically modified T cell that expresses a chimeric receptor having an extracellular CD3 binding domain and an intracellular CD28 and 41BB signaling domain comprising the step of culturing the genetically modified T cell with another CD3+ T cell. Specifically, Applicant has demonstrated that culturing a T cell genetically modified with a “OKT3-28BB” chimeric receptor comprising a CD3 scFv domain (e.g., “OKT3”) and a CD28/41BB intracellular signaling domain (e.g., “28BB”) results in unexpectedly superior expansion of the genetically modified T cell compared to an unmodified T cell cultured with an OKT3 antibody (Experimental Examples, p. 47, 2nd para., p. 51, 2nd para., see Fig. 2). Applicant’s disclosure attributes this efficient expansion to the chimeric protein on the genetically modified T cell interacting with and being stimulated by another T cell expressing CD3 (Summary of the Invention, p. 4, 2nd para., see also p. 36, lines 21-31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Claims 1-6, 9, 12-17, 29-32, 34-42, and 51 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633